--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 25, 2013
(“Effective Date”), is made by and between Rexahn Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Chang H. Ahn, Ph.D. (the “Employee”).
 
W I T N E S S E T H :
 
WHEREAS, the Company desires to employ the Employee pursuant to the terms and
conditions contained in this Agreement; and
 
WHEREAS, the Employee desires to accept such employment pursuant to the terms
and conditions contained in this Agreement;
 
NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements hereinafter contained, the parties hereto agree as follows:
 
1.             Term.  The Employee’s employment under this Agreement shall
commence on the Effective Date, and unless sooner terminated pursuant to Section
7, shall continue through the first anniversary of such date (hereinafter, such
period of employment is referred to as the “Term”) and thereafter, shall be
automatically renewed each year for a period of one year until terminated
(“Extended Term”).  During the Extended Term, Employee’s employment is
terminable “at will” (i.e., with or without cause and with or without notice).
 
2.             Title.  The Employee will serve as the Chief Scientist of the
Company.  Notwithstanding the title or anything in this Agreement to the
contrary, the Employee is not and shall not be an executive of the Company.
 
3.             Duties.  The Employee is responsible for duties commensurate with
his position as the Chief Scientist of the Company, or as may be reasonably
assigned to him from time to time by the Chief Executive Officer (“CEO”) or
Company’s Board of Directors (the “Board”).  The Employee agrees to devote his
attention, skill and energy to the duties set forth herein and to the business
of the Company, and to use his best efforts to promote the success of the
Company’s business.
 
4.             Reporting.  The Employee will report directly to the CEO.
 
5.             Location.  The Employee shall be based in the Company’s
Rockville, Maryland offices.  However, the Employee acknowledges that in order
to effectively perform his duties, he will occasionally be required to travel
for business purposes.
 
 
 

--------------------------------------------------------------------------------

 
 
6.             Compensation.
 
(a)           Base Salary.  The Employee will receive an annual base salary of
Two Hundred Eighty Five Thousand ($285,000) (the “Base Salary”), payable in
accordance with the Company’s normal payroll practices as in effect from time to
time.  Such Base Salary shall be adjusted for inflation each year as determined
by the Consumer Price Index and shall be subject to periodic review by the
Compensation Committee of the Board (the “Compensation Committee”).
 
(b)           Discretionary Annual Cash Bonus.  The Employee shall be eligible
to receive a discretionary annual cash bonus for each fiscal year.  Whether to
award such a bonus, and the amount of any such bonus, will be determined by the
Compensation Committee in its sole discretion.  The cash bonus will be
determined by performance against goals, objectives and milestones. Any such
bonus shall be paid to the Employee within sixty (60) days after the
Compensation Committee determines to award such bonus.   The Employee must be
actively employed by the Company on the date on which such bonus is paid to the
Employee.
 
(c)           Stock Option Awards.  In its sole discretion, the Board may award
the Employee stock options as a bonus for performance at each anniversary from
the Effective Date.  All Stock Options awarded shall be in accordance with the
terms of the Company’s Stock Option Plan, as such Stock Option Plan may be
amended, suspended or terminated from time to time.
 
(d)          Vacation.  During the Term, the Employee shall be entitled to
vacation benefits in accordance with the Company’s vacation policy for
management and officers.
 
(e)           Benefits.  During the Term, and provided that the Employee
satisfies, and continues to satisfy, any plan eligibility requirements, the
Employee shall be entitled to participate in, and receive benefits under, any
retirement savings plan or welfare benefit plan made available by the Company to
similarly-situated executives, as such plans may be in effect from time to
time.  Such benefits may be changed unilaterally by the Company, without notice
to the Employee.
 
(f)            Reimbursement of Business Expenses.  The Company will reimburse
the Employee for all reasonable and properly-documented business-related
expenses incurred or paid by him in connection with the performance of his
duties hereunder, consistent with Company policy regarding reimbursement of such
expenses.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Term Life Insurance.  The Company shall provide the Employee, at
the Company’s cost, with term life insurance in accordance with the Company’s
insurance policy, for which the Employee may designate the beneficiary.
 
(h)           Withholdings.  All payments made under this Section 6, or under
any other provision of this Agreement, shall be subject to any and all federal,
state and local taxes and other withholdings to the extent required by
applicable law.
 
7.            Termination of Employment.
 
(a)           Due to Death.  The Employee’s employment with the Company will
automatically terminate immediately upon his death.
 
(b)           Due to Disability.  If the Employee incurs a “Disability” (as
defined below) during the Term, then the Company, in its sole discretion, shall
be entitled to terminate the Employee’s employment immediately upon written
notice to the Employee of such decision.  For purposes of this Agreement,
“Disability” shall mean a physical or mental impairment that prevents the
Employee from performing the essential duties of his position, with or without
reasonable accommodation, for (i) a period of ninety (90) consecutive calendar
days or (ii) an aggregate of ninety (90) work days in any period of six (6)
months.  The determination of whether the Employee incurred a Disability shall
be made by the Board, in good faith, after consultation with the Employee’s
physician.  The Employee acknowledges that the Company regards him as a “key
employee” under the Family and Medical Leave Act, to the extent that Act is
applicable.
 
(c)           By the Company With Cause.  During the Term, the Company shall be
entitled to terminate the Employee’s employment with “Cause” (as defined below)
by providing written notice to the Employee of such decision.  No advance notice
period is required for a termination by the Company with Cause.  The Company
reserves the right to withdraw any and all duties from the Employee, and to
exclude the Employee from the Company’s premises, upon delivery of such notice
of termination.  For purposes of this Agreement, “Cause” shall mean any of the
following:
 
(i) The commission by the Employee of an act of malfeasance, dishonesty, fraud
or breach of trust against the Company or any of its Employees, clients or
suppliers;
 
(ii) Material breach by the Employee of any of his obligations under this
Agreement, or any other agreement between the Employee and the Company;
 
(iii) The Employee’s failure to comply with the Company’s written policies;
 
 
3

--------------------------------------------------------------------------------

 
 
(iv) The Employee’s failure, neglect or refusal to perform his duties under this
Agreement, or to follow the lawful written directions of the Board;
 
(v) The Employee’s commission of any act that would constitute a felony or any
crime involving moral turpitude;
 
(vi) Any act or omission by the Employee involving dishonesty or fraud or that
is, or is reasonably likely to be, injurious to the financial condition or
business reputation of the Company, or that otherwise is injurious to the
Company’s Employees, clients or suppliers; or
 
(vii) The inability of the Employee to perform the duties of his position.
 
(d)           By the Employee Without Good Reason.  The Employee shall be
entitled to terminate his employment with the Company by providing the Company
with at least 30 days’ advance written notice of such decision.  The Company
reserves the right to withdraw any and all duties from the Employee, and to
exclude the Employee from the Company’s premises, upon delivery of such notice
of termination.
 
(e)           By the Company Without Cause.  The Company shall be entitled to
terminate the Employee’s employment without Cause by providing written notice to
the Employee of such decision.  No advance notice period is required for a
termination by the Company without Cause.  The Company reserves the right to
withdraw any and all duties from the Employee, and to exclude the Employee from
the Company’s premises, upon delivery of such notice of termination.
 
(f)           By the Employee With Good Reason.
 
(i)            The Employee may voluntarily terminate his employment for “Good
Reason” by notifying the Company in writing, within ninety (90) days after the
initial existence of one of the events below, that the Employee intends to
terminate his employment for Good Reason, and, if such Good Reason is not cured
in accordance with the cure provision set forth below, the Employee must
actually terminate employment no later than thirty (30) days following the
initial notice of existence of such Good Reason. “Good Reason” means the
occurrence of any of the following events:


(A)        A material diminution in the Employee’s duties or authority
inconsistent with the Employee’s position (including status, offices, titles and
reporting requirements), excluding an isolated, insubstantial and inadvertent
action not taken in bad faith that is remedied by the Company after receipt of
notice thereof given by the Employee:
 
 
4

--------------------------------------------------------------------------------

 


(B)         A material reduction in the Employee’s Base Salary or bonus
eligibility;


(C)         The Company’s requiring the Employee to be based at any office that
is more than 40 miles from the Employee’s current office in Rockville, Maryland;
or
 
(D)         Any action or inaction by the Company that constitutes a material
breach of the terms and provisions of this Agreement (and its Exhibits).
 



(ii)           Anything herein to the contrary notwithstanding, the Employee’s
employment shall not be terminated for Good Reason unless he provides written
notice to the Company stating the basis of such termination and the Company
fails to cure the action or inaction that is such basis within thirty (30) days
after receipt of such notice.
 
8.             Compensation Upon Termination of Employment.
 
(a)           Termination by Reason of Death, Disability, for Cause or by the
Employee.  Subject to Section 8(c) below, if the Employee’s employment is
terminated pursuant to Section 7(a), 7(b), 7(c) or 7(d) above, then the Company
shall pay to the Employee (or his estate, as appropriate), within 30 days of his
termination date:
 
(i)            The Base Salary to which he is otherwise entitled for the period
ending on the termination date.
 
(ii)           The Base Salary to which he is entitled for any accrued but
unused vacation days as of the termination date.
 
 (b)           Other Termination.  If the Employee’s employment is terminated
pursuant to Section 7(e) or 7(f) above, but not under the circumstances
contemplated by Section 8(c) below, then the Company shall pay to the Employee,
within 30 days of his termination date (but in all cases subject to Section 8(d)
below and not before the applicable general release becoming effective in
accordance with its terms), the following amounts and benefits:
 
 
5

--------------------------------------------------------------------------------

 
 
(i)            A cash lump sum amount equal to his then current Base Salary on
the effective date of termination, ignoring any decrease in Base Salary that
forms the basis for Good Reason.
 
(ii)           An amount equal to a pro-rata portion of the bonus to which the
Employee otherwise might have been entitled pursuant to Section 6(b) above,
assuming for such purposes that the Employee would have received a bonus for
that fiscal year equal to Forty Percent (40%) of his then current Base Salary
(e.g., if one-third of the fiscal year elapsed prior to the termination date,
then the Employee would receive a bonus equal to one-third of Forty Percent
(40%) of his Base Salary).
 
(iii)           If the Employee timely elects continued coverage under COBRA for
himself and his covered dependents under the Company’s group health plans
following such termination of employment, then the Company will pay the COBRA
premiums necessary to continue the Employee’s health insurance coverage in
effect for himself and his eligible dependents on the termination date, as and
when due to the insurance carrier or COBRA administrator (as applicable),
through the earlier to occur of the expiration of the twelve-month period
following his termination date or the expiration of the Employee’s eligibility
for the continuation coverage under COBRA.  Notwithstanding the foregoing, if
the Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of Section
105(h)(2) of the Internal Revenue Code (the “Code”) or any statute or regulation
of similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of providing the COBRA premiums, the Company,
in its sole discretion, may elect instead to pay the Employee on the first day
of each month of the twelve-month period, a fully taxable cash payment equal to
such portion of the COBRA premiums for that month, subject to applicable tax
withholdings (such amount, the “Special Severance Payment”).  the Employee may,
but is not obligated to, use such Special Severance Payment toward the cost of
COBRA premiums.  The first Special Severance Payment will occur on the date that
is thirty days following the date of the Employee’s termination from employment,
subject to the effectiveness of the general release as set forth in Section
8(d), and subsequent payments will occur on the schedule described above. If the
Employee becomes eligible for coverage under another employer's group health
plan or otherwise ceases to be eligible for COBRA during the period provided in
this clause, the Employee must immediately notify the Company of such event, and
all payments and obligations under this clause will cease.
 
(iv)           All of the Employee’s then-outstanding Stock Options will be
subject to accelerated vesting, and (if applicable) become immediately
exercisable, with respect to the number of shares as to which the Stock Options
that otherwise would have vested in the twelve (12) month period following the
Employee’s termination date.
 
 
6

--------------------------------------------------------------------------------

 
 
(v)           The Company will extend the post-termination exercise period
applicable to the Employee’s then-outstanding Stock Options until the earliest
to occur of (i) twelve (12) months following his termination date, and (ii) the
original term of the Stock Options.
 
 (c)           Change of Control.
 
(i)            If the Employee’s employment is terminated by the Company without
Cause (and not as a result of death or a Disability) or by the Employee for Good
Reason and such termination date falls within the one-year period immediately
following a “Change of Control” (as defined in the Company’s Stock Option Plan
as in effect on the date hereof) (a “Change of Control Termination”), then the
Company shall pay to the Employee, within 30 days of his termination date (but
in all cases subject to Section 8(d) below and not before the applicable general
release becoming effective in accordance with its terms), the following amounts:
 
(A)        Two Hundred Percent (200%) of the Base Salary to which he is
otherwise entitled for the period ending on the termination date, ignoring for
purposes of calculation any decrease in Base Salary that forms the basis for
Good Reason;
 
(B)         An amount equal to a pro-rata portion of the bonus to which the
Employee otherwise might have been entitled pursuant to Section 6(b) above,
assuming for such purposes that the Employee would have received a bonus for
that fiscal year equal to Forty Percent (40%) of his then current Base Salary
(e.g., if one-third of the fiscal year elapsed prior to the termination date,
then the Employee would receive a bonus equal to one-third of Forty Percent
(40%) of his Base Salary); and
 
(C)           Cash payment to offset (on an after-tax basis) any incremental
additional state and federal income tax that the Employee pays as a result of
Section 8(c)(i)(A) and Section 8(c)(i)(B) (accelerating payment to the year of
separation) subjecting him to a higher marginal tax rate bracket in the year of
payment, as calculated by the Company in its discretion.
 
(ii)            Following the Change of Control Termination, if the Employee
timely elects continued coverage under COBRA for himself and his covered
dependents under the Company’s group health plans following such termination of
employment, then the Company will pay the COBRA premiums necessary to continue
the Employee’s health insurance coverage in effect for himself and his eligible
dependents on the termination date, as and when due to the insurance carrier or
COBRA administrator (as applicable), through the earlier to occur of the
expiration of the eighteen-month period following his termination date or the
expiration of the Employee’s eligibility for the continuation coverage under
COBRA.  Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to the 2010 Patient
Protection and Affordable Care Act, as amended by the 2010 Health Care and
Education Reconciliation Act), then in lieu of providing the COBRA premiums, the
Company, in its sole discretion, may elect instead to pay the Employee on the
first day of each month of the eighteen-month period, the Special Severance
Payment.  the Employee may, but is not obligated to, use such Special Severance
Payment toward the cost of COBRA premiums.  If the Employee becomes eligible for
coverage under another employer's group health plan or otherwise ceases to be
eligible for COBRA during the period provided in this clause, the Employee must
immediately notify the Company of such event, and all payments and obligations
under this clause will cease.
 
 
7

--------------------------------------------------------------------------------

 
 
(iii)           Immediately prior to a Change of Control, all options,
restricted stock and other equity-based awards granted to the Employee by the
Company and held by him immediately prior to such a Change of Control shall
become immediately and fully vested and, in the case of Stock Options, shall
remain exercisable for their respective original terms.
 
(d)           Release Required; Certain Limitations on the Company’s Obligations
Hereunder.  The obligations of the Company to the Employee under this Section 8
shall be subject to the Employee’s execution of a general release in favor of
the Company, in the form of Exhibit A hereto or in such other form reasonably
satisfactory to the Company.  Other than as expressly set forth in this Section
8, the Company shall have no payment or other obligations to the Employee
following a termination of his employment by the Company.


9.             Confidential Information.
 
(a)           Non-Use and Non-Disclosure of Confidential Information.  The
Employee acknowledges that, during the course of his employment with the
Company, he will have access to information about the Company and/or its
subsidiaries and their clients and suppliers, that is confidential and/or
proprietary in nature, and that belongs to the Company and/or its
subsidiaries.  As such, at all times, both during the Term and thereafter, the
Employee will hold in the strictest confidence, and not use or attempt to use
except for the benefit of the Company and/or its subsidiaries, and not disclose
to any other person or entity (without the prior written authorization of the
Board) any “Confidential Information” (as defined below).  Notwithstanding
anything contained in this Section 9, the Employee will be permitted to disclose
any Confidential Information to the extent required by validly-issued legal
process or court order, provided that the Employee notifies the Company and/or
its subsidiaries immediately of any such legal process or court order in an
effort to allow the Company and/or its subsidiaries to challenge such legal
process or court order, if the Company and/or its subsidiaries so elects, prior
to the Employee’s disclosure of any Confidential Information.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           No Breach.  The Employee represents and warrants that he has not
and will not make unauthorized disclosure to the Company of any confidential
information or trade secrets of any third party or otherwise breach any
obligation of confidentiality to any third party.
 
(c)           Definition of “Confidential Information”.  For purposes of this
Agreement, “Confidential Information” means any confidential or proprietary
information that belongs to the Company and/or its subsidiaries, or any of their
clients or suppliers, including without limitation, technical data, market data,
trade secrets, trademarks, service marks, copyrights, other intellectual
property, know-how, research, business plans, product information, projects,
services, client lists and information, client preferences, client transactions,
supplier lists and information, supplier rates, software, hardware, technology,
inventions, developments, processes, formulas, designs, drawings, marketing
methods and strategies, pricing strategies, sales methods, financial
information, revenue figures, account information, credit information, financing
arrangements and other information disclosed to the Employee by the Company
and/or its subsidiaries in confidence, directly or indirectly, and whether in
writing, orally or by electronic records, drawings, pictures or inspection of
tangible property.  “Confidential Information” does not include any of the
foregoing information that has entered the public domain other than by a breach
of this Agreement.
 
10.           Return of Company Property.  Upon the termination of the
Employee’s employment with the Company (whether upon the expiration of the Term
or thereafter), or at any time during such employment upon request by the Board,
the Employee will promptly deliver to the Board (or its representative) and not
keep in his possession, recreate or deliver to any other person or entity, any
and all property that belongs to the Company and/or its subsidiaries, or that
belongs to any other third party and is in the Employee’s possession as a result
of his employment with the Company, including without limitation, computer
hardware and software, pagers, PDA’s, Blackberries, cell phones, other
electronic equipment, records, data, client lists and information, supplier
lists and information, notes, reports, correspondence, financial information,
account information, product information, files, electronically-stored
information and other documents and information, including any and all copies of
the foregoing.
 
 
9

--------------------------------------------------------------------------------

 
 
11.           Intellectual Property.
 
(a)           Prior Inventions.  The Employee hereby acknowledges and agrees
that he has made no invention, original work of authorship, development,
improvement, and trade secret prior to the commencement of his employment with
the Company, that belong solely to the Employee or belong to the Employee
jointly with others (subject to the restriction in Section 9(b))(collectively
referred to as “Prior Inventions”), that relate in any way to any of the
Company’s and/or its subsidiaries’ actual or proposed businesses, products,
services or research and development, and that are not assigned to the Company
and/or its subsidiaries herein.  If in the course of the Employee’s employment
with the Company (whether during the Term or thereafter), he incorporates into
any of the Company’s or its subsidiaries’ products, processes, services or
machines, a Prior Invention owned by the Employee or in which he has an
interest, then the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of, or in connection
with, such product, process, service or machine.
 
(b)           Assignment of Inventions.  The Employee will promptly make full
written disclosure to the Board, will hold in trust for the sole right and
benefit of the Company, and hereby assigns to the Company or its designee, all
his right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registerable  under
copyright or similar laws, that he may solely or jointly conceive or develop or
reduce to practice, or cause to be developed or reduced to practice, during his
employment with the Company (whether during the Term or thereafter) that (i)
relate at the time of conception, development or reduction to practice to the
actual or demonstrably proposed business or research and development activities
of the Company and/or its subsidiaries, (ii) result from or relate to any work
performed for the Company and/or its subsidiaries, whether or not during normal
business hours or (iii) are developed through the use of Confidential
Information (collectively referred to as “Inventions”).  The Employee further
acknowledges that all Inventions that are made by him (solely or jointly with
others) within the scope of and during the period of his employment with the
Company and/or its subsidiaries (whether during the Term or thereafter) are
“works made for hire” (to the greatest extent permitted by applicable law) and
are compensated by his salary, unless regulated otherwise by law.
 
(c)           Maintenance of Invention Records.  The Employee will keep and
maintain adequate and current written records of all Inventions made by him
(solely or jointly with others) during his employment with the Company and/or
its subsidiaries (whether during the Term or thereafter).  The records may be in
the form of notes, sketches, drawings, flow charts, electronic data or
recordings, laboratory notebooks or any similar format.  The records will be
available to and remain the sole property of the Company and its subsidiaries at
all times.  The Employee will not remove such records from the Company’s or its
subsidiaries’ business premises except as expressly permitted by Company policy
that may, from time to time, be revised at the sole discretion of the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           Further Assistance.  The Employee will assist the Company or its
designee, at the Company’s expense, in every way to secure the Company’s rights
in any Inventions and any copyrights, patents, trademarks, trade secrets, moral
rights or other intellectual property rights relating thereto in any and all
countries, including without limitation, the disclosure to the Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, records and all other
instruments that the Company shall deem necessary in order to apply for, obtain,
maintain and transfer such rights and in order to assign and convey to the
Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents,
trademarks, trade secrets, moral rights or other intellectual property rights
relating thereto.  The Employee acknowledges that his obligation to execute, or
cause to be executed, when it is in his power to do so, any such instrument or
papers shall continue after the termination of his employment with the Company
until the expiration of the last such intellectual property right in any
country.  If the Company is unable, after reasonable effort, because of the
Employee’s mental or physical incapacity or unavailability for any other reason,
to secure his signature to apply for or to pursue any application for any
patents or copyright registrations covering Inventions assigned to the Company
above, then the Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as his agent and attorney in fact,
to act for and in his behalf and stead to execute and file any such applications
and to do all other lawfully-permitted acts to further the application for,
prosecution, issuance, maintenance or transfer of letters patent or copyright
registrations thereon with the same legal force and effect as if originally
executed by the Employee.  The Employee hereby waives and irrevocably quitclaims
to the Company and/or its subsidiaries any and all claims, of any nature
whatsoever, that he now or hereafter has for infringement of any and all
Inventions assigned to the Company and/or its subsidiaries.
 
12.           No Prior Restrictions.  The Employee represents and warrants that
his employment with the Company will not violate, or cause him to be in breach
of, any obligation or covenant made to any former employer or other third party,
and that during the course of his employment with the Company (whether during
the Term or thereafter), he will not take any action that would violate or
breach any legal obligation that he may have to any former employer or other
third party.
 
 
11

--------------------------------------------------------------------------------

 
 
13.           No Interference with Employees and Customers.  The Employee agrees
that, during the Employee’s employment with the Company and for a period
of  twelve (12) months immediately thereafter, the Employee will not, directly
or indirectly through another entity, for himself or any other person or entity,
(i) induce or solicit, or attempt to induce or solicit, any executive or
independent contractor of the Company or its subsidiaries (or any individual who
was employed or engaged by the Company or its subsidiaries during the one-year
period immediately before the termination of the Employee’s employment) to leave
the employment of, or to cease his or her contracting relationship with, the
Company or its subsidiaries, (ii) interfere in any way with the employment
relationship between the Company or its subsidiaries or their executives and
independent contractors, (iii) hire or engage any executive or independent
contractor of the Company or its subsidiaries (or any individual who was
employed or engaged by the Company or its subsidiaries during the one-year
period immediately before the termination of the Employee’s employment) or (iv)
induce or attempt to induce any customer, supplier, licensee or other business
relation of the Company or its subsidiaries to cease doing business with the
Company or its subsidiaries, or in any way interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or its subsidiaries.
 
14.           Non-Disparagement.  Both during and after the Employee’s
employment with the Company, both the Employee and the Company agree not to
disparage, portray in a negative light, or take any action that would be harmful
to, or lead to unfavorable publicity for, the other party or any of its current
or former clients, suppliers, officers, directors, executives, agents,
consultants, contractors, owners, parents, subsidiaries or divisions, whether in
public or private, including without limitation, in any and all interviews, oral
statements, written materials, electronically-displayed materials and materials
or information displayed on Internet-related sites.
 
15.           Equitable Relief.  The Employee acknowledges that the remedy at
law for his breach of Sections 9, 10, 11, 13 and 14 above will be inadequate,
and that the damages flowing from such breach will not be readily susceptible to
being measured in monetary terms.  Accordingly, upon a violation of any part of
such sections, the Company shall be entitled to immediate injunctive relief (or
other equitable relief) and may obtain a temporary order restraining any further
violation.  No bond or other security shall be required in obtaining such
equitable relief, and the Employee hereby consents to the issuance of such
equitable relief.  Nothing in this Section 15 shall be deemed to limit the
Company’s remedies at law or in equity for any breach by the Employee of any of
the parts of Sections 9, 10, 11, 13 and 14 above which may be pursued or availed
of by the Company.


16.           Judicial Modification.  The Employee acknowledges that it is the
intent of the parties hereto that the restrictions contained or referenced in
Sections 9, 10, 11, 13 and 14 above be enforced to the fullest extent
permissible under the laws of each jurisdiction in which enforcement is
sought.  If any of the restrictions contained or referenced in such Sections is
for any reason held by an arbitrator or court to be excessively broad as to
duration, activity, geographical scope or subject, then such restriction shall
be construed, judicially modified or “blue penciled” in such jurisdiction so as
to thereafter be limited or reduced to the extent required to be enforceable in
such jurisdiction under applicable law.
 
 
12

--------------------------------------------------------------------------------

 
 
17.           Arbitration.  Other than actions seeking injunctive relief to
enforce the provisions of Sections 9, 10, 11, 13 and 14 above (which actions may
be brought by the Company in a court of appropriate jurisdiction), any and all
dispute or controversy between the parties hereto, whether during the Term or
thereafter, including without limitation, matters relating to, or arising out
of, this Agreement, the Employee’s employment with the Company and the cessation
thereof, and all matters arising under any federal, state or local statute, rule
or regulation or principle of contract law or common law, including but not
limited to any and all medical leave statutes, wage-payment statutes, employment
discrimination statutes and any other equivalent federal, state or local
statute, shall be settled by arbitration administered by JAMS in Washington,
D.C. pursuant to its rules applicable to employment disputes, which arbitration
shall be confidential, final and binding to the fullest extent permitted by
law.  Each party hereto shall be responsible for paying one-half of the cost of
the arbitration (including the cost of the arbitrator), and all of the cost of
its own attorneys’ fees and costs, unless otherwise apportioned by the
arbitrator in accordance with applicable law
 
18.           Notices.  All notices and other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered and received by the other party, or when sent by recognized
overnight courier to the following addresses:
 
If to the Company:


15245 Shady Grove Road
Suite 455
Rockville, Maryland 20850
Attention:  Secretary


If to the Employee:


at the Employee’s home address
as reflected on the Company’s records
 
or to such other address as either party hereto will have furnished to the other
in writing in accordance with this Section 18, except that such notice of change
of address shall be effective only upon receipt.
 
 
13

--------------------------------------------------------------------------------

 


19.           Severability.  In the event that any of the provisions of this
Agreement, or the application of any such provisions to the Employee or the
Company with respect to obligations hereunder, is held to be unlawful or
unenforceable by any court or arbitrator, the remaining portions of this
Agreement shall remain in full force and effect and shall not be invalidated or
impaired in any manner.
 
20.           Waiver.  No waiver by any party hereto of the breach of any term
or covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of any other term or covenant
contained in this Agreement.
 
21.           Entire Agreement.  This Agreement contains the entire agreement
between the Employee and the Company with respect to the subject matter of this
Agreement, and supersedes any and all prior agreements and understandings, oral
or written, between the Employee and the Company with respect to the subject
matter of this Agreement.
 
22.           Amendments.  This Agreement may be amended only by an agreement in
writing signed by the Employee and an authorized representative of the Company
(other than the Employee).
 
23.           Section 409A Provisions
 
(a)           Separation from Service. Notwithstanding anything in this
Agreement to the contrary, to the extent that any severance payments or benefits
paid or provided to the Employee, if any, under this Agreement are considered
deferred compensation subject to Section 409A of the Code and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (such
payments, the “Deferred Payments”), then (i) to the extent required by Section
409A, no Deferred Payments will be payable unless the Employee’s termination of
employment also constitutes a “separation from service,” as defined in Treasury
Regulations Section 1.409A-1(h) (without regard to any alternative definition
thereunder) (a “Separation from Service”). Similarly, no Deferred Payments
payable to the Employee, if any, under this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulations Section 1.409A-1(b)(9)
will be payable until the Employee has a Separation from Service. For clarity,
if the Employee terminates employment with the Company in a manner entitling the
Employee to severance payments and benefits under Section 8, but does not incur
a Separation from Service within the meaning of Section 409A, then any severance
payments or benefits that are Deferred Payments and that are not immediately
payable under this Section 23(a) will instead be paid to the Employee when the
Employee incurs a Separation from Service, notwithstanding that the Employee may
no longer be employed under this Agreement.  For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulations Section
1.409A-2(b)(2)(iii)), the Employee’s right to receive the payments under this
Agreement, including the severance payments and benefits, will be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment will at all times be considered a separate and distinct
payment.
 
 
14

--------------------------------------------------------------------------------

 
 
(b)           Six-Month Wait for Key Employees Following Separation from
Service.  To the extent that any amount payable or benefit to be provided under
this Agreement or any other agreement between the parties hereto constitutes an
amount payable or benefit to be provided under a “nonqualified deferred
compensation plan” (as defined in Section 409A) upon a Separation from Service,
including any amount payable under Section 8 above, and to the extent that the
Employee is deemed to be a “specified employee” (as that term is defined in
Section 409A and pursuant to procedures established by the Company) on the
Separation from Service date, then, notwithstanding any other provision in this
Agreement or any other agreement to the contrary, such payment or benefit
provision will not be made to the Employee during the six-month period
immediately following the Employee’s Separation from Service date.  Instead, on
the first day of the seventh month following such “separation from service"
date, all amounts that otherwise would have been paid or provided to the
Employee during that six-month period, but were not paid or provided because of
this Section 23(a), will be paid or provided to the Employee at such time, with
any cash payment to be made in a single lump sum (without any interest with
respect to that six-month period).  This six-month delay will cease to be
applicable if the Employee “separates from service” due to death or if the
Employee dies before the six-month period has elapsed.
 
(c)           Section 409A Compliance. Exceptions to Payment Delay. To the
maximum extent permitted by applicable law, amounts payable to the Employee
under Section 8 will be made in reliance upon Treasury Regulations Section
1.409A-1(b)(4) (with respect to short-term deferrals) or Treasury Regulations
Section 1.409A-1(b)(9) (with respect to separation pay plans). Accordingly, the
severance payments provided for in Section 8 are not intended to provide for any
deferral of compensation subject to Section 409A of the Code to the extent (i)
the severance payments payable under Section 8, by its terms and determined as
of the date of the Employee’s Separation from Service, may not be made later
than the 15th day of the third calendar month following the later of (1) the end
of the Company’s fiscal year in which the Employee’s termination of employment
occurs or (2) the end of the calendar year in which the Employee’s termination
of employment occurs, or (ii) the severance payments do not exceed an amount
equal to two times the lesser of (1) the amount of the Employee’s annualized
compensation based upon the Employee’s annual rate of pay for the calendar year
immediately preceding the calendar year in which the Employee’s termination of
employment occurs (adjusted for any increase during the calendar year in which
such termination of employment occurs that would be expected to continue
indefinitely had the Employee remained employed with the Company) or (2) the
maximum amount that may be taken into account under a qualified plan under
Section 401(a)(17) of the Code for the calendar year in which the Employee’s
termination of employment occurs. To the extent the payments and benefits under
this Agreement are subject to Section 409A, this Agreement will be interpreted,
construed and administered in a manner that satisfies the requirements of
Sections 409A(a)(2), (3) and (4) of the Code and the Treasury Regulations and
official guidance thereunder. If said payments and benefits to the Employee are
not exempt from or in compliance with Section 409A, the parties will attempt to
bring such payments and benefits into compliance with Section 409A without
diminishing the benefits to which the Employee is entitled to the greatest
extent possible.
 
 
15

--------------------------------------------------------------------------------

 
 
 (d)           Expense Reimbursement. If required for compliance with Section
409A of the Code, any business expenses incurred by the Employee that are
reimbursed by the Company as a non-taxable reimbursement under this Agreement
will be paid in accordance with Treasury Regulations Section 1.409A-3(i)(1)(iv)
and in accordance with the Company’s standard expense reimbursement policies,
but in any event on or before the last day of the Employee’s taxable year
following the taxable year in which the Employee incurred the expenses. The
amounts reimbursed during any taxable year of the Employee will not affect the
amounts provided in any other taxable year of the Employee, and the Employee’s
right to reimbursement for these amounts will not be subject to liquidation or
exchange for any other benefit.
 
24.           Successors and Assigns.  Because the Employee’s obligations under
this Agreement are personal in nature, the Employee’s obligations may only be
performed by the Employee and may not be assigned by him.  This Agreement is
also binding upon the Employee’s successors, heirs, executors, administrators
and other legal representatives, and shall inure to the benefit of the Company
and its subsidiaries, successors and assigns.
 
25.           Consultation with Counsel.  The Employee acknowledges that he has
had a full and complete opportunity to consult with counsel of his own choosing
concerning the terms, enforceability and implications of this Agreement.
 
26.           No Other Representations.  The Employee acknowledges that the
Company has made no representations or warranties to the Employee concerning the
terms, enforceability or implications of this Agreement other than as reflected
in this Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
27.           Headings.  The titles and headings of sections and subsections
contained in this Agreement are included solely for convenience of reference and
will not control the meaning or interpretation of any of the provisions of this
Agreement.
 
28.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, and
such counterparts shall together constitute but one agreement.
 
29.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Maryland, without giving effect to
its conflict of laws principles.
 
[Signature page follows]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
REXAHN PHARMACEUTICALS, INC.
 
CHANG H. AHN, PH.D.
           
By:
/s/ Peter D. Susdak
 
/s/ Chang H. Ahn
 
Name:  Peter D. Susdak
 
Signature
 
Title: Chief Executive Officer
     

 
[Signature page to Employment Agreement]
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT A
Employment Release


In consideration of the payments and benefits set forth in Section 8 of the
Agreement, I, __________, do hereby release and forever discharge Rexahn
Pharmaceuticals, Inc., together with its direct and indirect subsidiaries, (the
“Company”), and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company, and its
direct or indirect owners, and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of such affiliates (collectively, the “Released Parties”) to the extent provided
below.
 
1.      Except as provided in paragraph 3 below, I knowingly and voluntarily
release and forever discharge the Company and the other Released Parties from
any and all claims, controversies, actions, causes of action, cross-claims,
counter-claims, demands, debts, compensatory damages, liquidated damages,
punitive or exemplary damages, other damages, claims for costs, expenses and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date of this Employment Release) and whether
known or unknown, suspected, or claimed against the Company or any of the
Released Parties which I or any of my heirs, executors, administrators or
assigns, may have, including, but not limited to, any allegation, claim or
violation, arising under:  Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Civil Rights Act of 1866, as
amended; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; Corporate and Criminal Fraud Accountability Act of
2002, also known as the Sarbanes Oxley Act or their state or local counterparts;
or under any other federal, state or local civil or human rights law, or under
any other local, state, or federal law, regulation or ordinance; or under any
public policy, contract or tort, or under common law; or arising under any
policies, practices or procedures of the Company; or any claim for wrongful
discharge, breach of contract, infliction of emotional distress, defamation; or
any claim for costs, fees, or other expenses, including attorney’ fees, incurred
in these matters).  Nothing herein releases the Company from its post-employment
obligations to me pursuant to the Agreement.
 
Anything herein to the contrary notwithstanding, nothing herein shall release
the Company or any other Released Parties from any claims or damages based on:
(i) any right or claim that arises after the Execution Date, (ii) any right,
including a right to a payment or benefit, the Employee may have under this
Agreement or for accrued or vested benefits and stock based awards pursuant to
the terms and conditions of the applicable plan document, (iii) the Employee’s
eligibility for indemnification, in accordance with applicable laws or the
certificate of incorporation or by-laws of the Company, or under any applicable
insurance policy, with respect to any liability the Employee incurs or has
incurred as a director, officer or employee of the Company and its subsidiaries
or (iv) any right the Employee may have to obtain contribution as permitted by
law in the event of entry of judgment against him as a result of any act or
failure to act for which he and the Company or any other Released Party are
jointly liable.


 
Exhibit A - Page 1

--------------------------------------------------------------------------------

 
 
2.      I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 1 above.
 
3.      I acknowledge and agree that my separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action, including without limitation any claim under the
Age Discrimination in Employment Act of 1967.
 
4.      In signing this Employment Release, I acknowledge and intend that it
shall be effective as a bar to each and every one of the claims hereinabove
mentioned or implied.  I expressly consent that this Employment Release shall be
given full force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated claims), if any, as
well as those relating to any other claims hereinabove mentioned or implied.  I
acknowledge and agree that this waiver is an essential and material term of this
Employment Release and that without such waiver the Company would not have
agreed to the terms of the Agreement.  I further agree that in the event I
should bring a claim seeking damages against the Company or any Released Party,
or in the event I should seek to recover against the Company or any Released
Party in any claim brought by a governmental agency on my behalf, this release
shall serve as a complete defense to such claims.  I further agree that I am not
aware of any pending claim or complaint of the type described in paragraph 1 as
of the execution of this Employment Release.
 
5.      I agree that neither this Employment Release, nor the furnishing of the
consideration for this Employment Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
 
6.      I acknowledge and agree that
 
 
Exhibit A - Page 2

--------------------------------------------------------------------------------

 
 
(a)           the consideration provided to me exceeds anything to which I am
otherwise entitled and that I am owed no wages, commissions, bonuses, finder’s
fees, equity or incentive awards, severance pay, vacation pay or any other
compensation or vested benefits or payments or remuneration of any kind or
nature other than as specifically provided for in this Employment Release;
 
(b)           if I make any claim or demand or commence or threaten to commence
any action, claim or proceeding against the Company or any other Releasees with
respect to any cause, matter or thing which is the subject of this Employment
Release, the Company may raise this Employment Release as a complete bar to any
such action, claim or proceeding, and the Company or any other Releasees, as
applicable may recover from me all costs incurred in connection with such
action, claim or proceeding, including attorneys’ fees.
 
7.      I agree that I will forfeit all amounts payable by the Company pursuant
to the Agreement if I challenge the validity of this Employment Release.  I also
agree that if I violate this Employment Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees,
and return all payments received by me pursuant to the Agreement.
 
8.      Notwithstanding anything in this Employment Release to the contrary,
this Employment Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement.
 
9.      Whenever possible, each provision of this Employment Release shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Employment Release is held to be invalid, illegal
or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Employment Release shall
be reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
BY SIGNING THIS EMPLOYMENT RELEASE, I REPRESENT AND AGREE THAT:
 
1.      I HAVE READ IT CAREFULLY;
 
2.      I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;
 
 
Exhibit A - Page 3

--------------------------------------------------------------------------------

 
 
3.      I VOLUNTARILY CONSENT TO EVERYTHING IN IT;
 
4.      I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND
I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
 
5.      I HAVE BEEN OFFERED AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE ON [_____________, 20__], TO CONSIDER IT AND THE CHANGES MADE SINCE
THE  [_____________, 20__] VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;
 
6.      THE CHANGES TO THE AGREEMENT SINCE [_____________, 20__] EITHER ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST;
 
7.      I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE
TO REVOKE THIS RELEASE SOLELY WITH RESPECT TO THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, AND THAT THIS RELEASE SHALL NOT BECOME
EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
 
8.      I HAVE SIGNED THIS EMPLOYMENT RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
 
9.      I AGREE THAT THE PROVISIONS OF THIS EMPLOYMENT RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.
 
 
Exhibit A - Page 4

--------------------------------------------------------------------------------